Citation Nr: 1429788	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  10-21 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension to include as being secondary to the Veteran's service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to special monthly pension based on being housebound or the need for regular aid and attendance. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1971.  He served in the Republic of Vietnam and received the Combat Infantryman Badge and Bronze Star Medal, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Lincoln, Nebraska.  

In December 2012, the Board remanded the appeal.

The issue of entitlement to special monthly compensation is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

The Veteran has current hypertension that is proximately due to service connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury in active service.  38 U.S.C.A. § 1110.  Service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a), (b) (2013).

The Veteran contends that he developed hypertension secondary to his service-connected PTSD.  To support his assertions, the Veteran has proffered two statements prepared by Doctor B. E. Burge, his private physician.  The first note is from February 2005 and the second is dated March 2005.  In the first note, Dr. Burge wrote:

[The veteran] comes in today for post traumatic stress disorder . . . I do feel that this certainly could be a factor in his hypertension and his coronary artery disease. . . . I did spend 25 minutes with the patient today reviewing his service records and his post traumatic stress disorder with him.

And then he scribed the following:

	. . . has post traumatic stress disorder secondary to the Vietnam War.  It is my professional medical opinion that his hypertension and heart disease are related to this. . . .

VA examiners, in November 2010 and August 2011, did not provide an opinion as to the etiology of the Veteran's hypertension.  

In March 2014, the Board referred the matter to the Veterans Health Administration (VHA) for an opinion from an internist.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 20.901 (2013).  The VA physician commented that there was no data suggesting that PTSD caused hypertension, although hypertension could episodically be aggravated by any emotional of stressful situation.  

There is a body of evidence indicating that there is a link between PTSD and hypertension.  Coughlin, Post-traumatic Stress Disorder and Cardiovascular Disease, Open Cardiovascular Med. J., Jul. 11, 2011, 5:164-70; McFarlane, The Long-Term Costs of Traumatic Stress: Intertwined Physical and Psychological Consequences; World Psychiatry, Feb. 2010, 9(1); 3-10Bunker SJ, Colquhiou DM, Esler MD; Stress and Coronary Hard Disease: Psychosocial Risk Factors; Md. J. Aust. 2003; 178;272-76.

The evidence is in at least equipoise as to whether the current hypertension was proximately caused by PTSD.  Resolving reasonable doubt in the Veteran's favor, the appeal is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension is granted.


REMAND

An examination is needed to determine whether the Veteran meets the criteria for SMC.  In addition the rating to be assigned for hypertension could have an impact on the SMC claims.

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is REMANDED to the AMC for the following development:

1.  Schedule the Veteran for an examination to determine his need for special monthly compensation based on the need for regular aid and attendance or on being housebound.  The examiner should review the claims file.

2.  Then assign a rating for hypertension.

3.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


